Citation Nr: 1525708	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to May 1955.  He died [redacted] March 2012.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Review of the record shows that the Veteran died as the result of a homicide while in his home.  His wife, who was also injured in the assault, contends that the Veteran's service-connected PTSD and hearing loss made him incapable of defending himself and that, in the case of the hearing loss, might have been the reason he was killed.  She and her representative speculated at the Board hearing in April 2014 that the Veteran may have been assaulted because he did not hear questions posed by his assailant.  Review of the record shows that only the Certificate of Death and a newspaper article regarding the homicide have been associated with the claims folder.  To date, no autopsy or police reports have been obtained.  Neither have statements made by the assailant in connection with his guilty plea been made available for review.  As such, it is not possible at this time to ascertain the validity of the appellant's contentions.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate authorities in Minneapolis, Minnesota, and request copies, for association with the claims folder, of any and all records associated with the Veteran's homicide, including any autopsy results, records of court proceedings and police reports.  If the records are not available, a formal finding regarding unavailability should be made.  The appellant's assistance should be requested, as necessary.

2.  Thereafter, and following any additional development deemed warranted, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

